DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/844,103. Receipt of the RCE, amendments, and arguments filed on 10/13/2021 is acknowledged.
Claims 1-14 and 16-21 are pending.
Claim 15 is cancelled.
Claims 1-14 and 16-21 are examined.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “the first door leaf” in line 10, which renders the claimed invention indefinite since one of ordinary skill in the art would not know whether such limitations refer to the door leaf of the preamble or the first leaf portion as defined in claim limitations. For examining purposes and in light of the specification and drawings, the limitations are considered to refer to the first leaf portion and not the entire door leaf. Moreover, claims 2-14, 16, and 21 are rendered indefinite for their dependencies upon claim 1.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-14, and 16-21 are rejected under 35 U.S.C. 102(a)(1)9 as being anticipated by Volkl (WO 2015/117177).
Regarding claim 1, Volkl discloses a door leaf (#1), the door leaf split into a first leaf portion (#3) and a second leaf portion (#2) along an interface (The interface can be considered the C-shaped interface between the portions #2 and #3 that extends vertically along the door leaf #1);
the first leaf portion connected to the second leaf portion pivotally (see at #35/35’) about a pivot axis that extends through one of the first leaf portion and the second leaf portion (see figure 1, where the pivot axis extends through portion #2);
the door leaf further comprising a lock (#82) configured, when in a locked position, to project across the interface to thereby lock the first leaf portion and the second leaf portion into a substantially coplanar arrangement (see figure 3 and the machine translation, where the lock extends between such portions in order to prevent rotation of such portions with respect to one another and form a planar door leaf #1);
wherein the pivot axis is substantially parallel to and spaced from the interface (see figures 1 and 4, where the pivot axis and interface are substantially parallel to one another along the vertical direction since both extend substantially in the vertical direction),
wherein the first and second leaf portions are arranged side-by-side (see figure 1) and are each sized to extend a full length of the first door leaf portion (see figure 1, where the portions #2 and #3 each extend the full length of first door leaf portion),
wherein the interface is sized to extend the full length of the first leaf portion and the entire interface defines a straight line (Such limitations only define a first leaf “portion,” where a portion can be considered part of a whole component, as is understood by those of ordinary skill in the art. As depicted in figure 1 from Volkl below, such a vertical portion of element #3 can be considered the first leaf portion as broadly defined and thus meet such limitations as defined, where such a first leaf portion extends the entire length of such a portion and the second leaf portion #2 extends the entire length thereof as well, where the interface between such portions is thus only a single, vertical straight line and meets such limitations as broadly defined).
Nerwin v. Erlichman, the mere fact that a given structure is integral does not preclude its consisting of various elements, where a given structure may in one sense be considered a single element, and in another sense it may be so formed as to consist of several elements depending upon the functions to be performed by such elements. 168 USPQ 177 (citing Reed v. Edwards, 26 CCPA 901, 101 F.2d 550, 505 O.G. 234, 1939 C.D. 291, 40 USPQ 620). Since the portions of door leaf element #3 can be considered to form plates at top and bottom portions thereof and a central leaf portion that are configured to function as defined and disclosed in the present specification, the integral element #3 of Volkl can thus be considered to form the multiple elements as presently defined. 

    PNG
    media_image1.png
    891
    769
    media_image1.png
    Greyscale

Figure 1 from Volkl
Regarding claim 2, Volkl discloses the lock is configured, when in the locked position, to extend into both the first leaf portion and the second leaf portion (as depicted in figure 3 and disclosed in the machine translation, the lock #82 comprises of a bolt that extends between and into each portion to lock the portions to one another).
Regarding claim 3, Volkl discloses the pivot axis extends through the second leaf portion (see figure 1, where the axis extends through the second leaf portion #2).
Regarding claim 4, Volkl discloses the lock is operable to move between the locked position and an unlocked position in which the lock is retracted into one of the first leaf portion and the second leaf portion (as depicted in figures 5 and 6, the lock #82 is to retract into portion #2 in order to unlock portion #2 from portion #3 and allow pivoting between such portions).
Regarding claim 5, Volkl discloses the first leaf portion is rotatable relative to the second leaf portion about the pivot axis when the lock is in the unlocked position, and the first leaf portion is locked against rotation relative to the second leaf portion when the lock is in the locked position (the second leaf portion #2 is configured to be held in a specific position and allow the first leaf portion #3 to rotate relative thereto along the rotation axis when the lock #82 is retracted into the second portion #2 and thus meets such limitations as defined).
Regarding claim 6, Volkl discloses the lock is retracted into the first leaf portion when in the unlocked position (For rejection purposes of claim 6, the annotated image of Volkl below can be considered to comprise of the first and second leaf portions which extend the full length of the first leaf portion, where the lock #82 would thus be configured to retract into the first leaf portion).

    PNG
    media_image2.png
    891
    769
    media_image2.png
    Greyscale

Annotated figure 1 from Volkl
Regarding claim 7, Volkl discloses the lock comprises a deadbolt projecting across the interface in the locked position (the machine translation teaches lock #82 is a locking bolt and thus is considered a deadbolt that extends between such portions).
Regarding claim 11, Volkl discloses a hinge (#45) along a first edge of the door leaf (the right edge of figure 1) and connected to the first leaf portion (the first leaf portion #3 as depicted in figure 1 above), the hinge configured to be attached to a door frame (#41).
Regarding claim 12, Volkl discloses the hinge comprises a hinge axis substantially parallel with the interface (see figure 1, where the hinge axis and interface are vertical and thus parallel).
Regarding claim 13, Volkl discloses a first pivot plate (the top plate #32 of figure 1) at a first end of the pivot axis (the top end of the pivot axis) and a second pivot plate (the bottom plate #32’ of figure 1) at a second end of the pivot axis (the bottom end of the pivot axis) opposite the first end of the pivot axis, each of the first pivot plate and the second pivot plate being connected to the first leaf portion (see figure 1, where the first leaf portion is element #3 as explained above) and comprising a spindle that extends into the second leaf portion along the pivot axis (the spindle can be considered elements #35/35’ that extend from respective plates into the second portion #2).
Regarding claim 14, Volkl discloses each of the first pivot plate and the second pivot plate sits substantially flush with the door leaf (see figures 1 and 3, where the plates #32/32’ comprise of the same thickness as the door leaf and extend parallel and flush with portion #3 of the door leaf).
Regarding claim 16, Volkl discloses the first leaf portion buts and sits flush with the second leaf portion in the substantially coplanar arrangement (see figures 1 and 3).
 Regarding claim 17, Volkl discloses a door set comprising a door frame (the frame formed by elements #40, #41, and #41’) and a door leaf (#1), the door leaf comprising:
a first leaf portion (the leaf portion of element #3 as depicted in figure 1 from Volkl above);
a second leaf portion (#2);
wherein the first leaf portion is connected to the second leaf portion pivotally (see at #35/35’) about a pivot axis that extends through one of the first leaf portion and 
a lock (#82) configured, when in a locked position, to project across an interface (The interface between the portions #2 and #3 that extends vertically along the door leaf #1) between the first leaf portion and the second leaf portion to thereby lock the first leaf portion and the second leaf portion into a substantially coplanar arrangement (see figure 3 and the machine translation, where the lock extends between such portions in order to prevent rotation of such portions with respect to one another);
wherein the pivot axis is substantially parallel to and spaced from the interface (see figures 1 and 4),
wherein the interface is sized to extend a full length of the first leaf portion and the entire interface defines a straight line (the interface extends vertically along the first leaf portion along a straight line); and
a hinge (#45) along a first edge of the door leaf and connected to the first leaf portion (#3), wherein the hinge is connected to the door frame (see figure 1 at #41).
Regarding claim 18, Volkl discloses the hinge comprises a hinge axis substantially parallel with the interface (see figure 1, where the hinge axis and interface are vertical and thus parallel).
Regarding claim 19, Volkl discloses the first leaf portion abuts and sits flush with the second leaf portion in the substantially coplanar arrangement (see figures 1 and 3).
Regarding claim 20, Volkl discloses the pivot axis extends through the second leaf portion (as depicted in figure 1, the pivot axis extends through the second leaf portion #2).
Regarding claim 21, Volkl discloses the hinge is connected to the door frame (see figure 1, where the hinge #45 is connected to the door frame 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Volkl in view of Eller et al. (U.S. Patent 6,282,929).
Regarding claim 8, Volkl discloses the lock comprises of a deadbolt type lock and thus does not disclose the use of a hook projecting across the interface in the locking position. However, it is highly well known in the art, as evidenced by Eller et al., that door interfaces can be provided with a multipoint mortise lock assembly that is to mount flush along the edge of the door, where such a lock assembly comprises of top #14 and bottom #16 hook locks and a central deadbolt lock #20. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the lock assembly of Volkl to comprise of a hook, as taught in Eller et al., in order to increase the strength of the connection of such a lock assembly and to also 
Regarding claim 9, Volkl discloses the lock is a first lock (#82) that projects across the interface to thereby lock the first leaf portion and the second leaf portion in a substantially coplanar arrangement as depicted in figure 3, except specifically for a second lock that is configured to function similarly. However, it is highly well known in the art, as evidenced by Eller et al., that door interfaces can be provided with a multipoint mortise lock assembly that is to mount flush along the edge of the door, where such a lock assembly comprises of top #14 and bottom #16 hook locks and a central deadbolt lock #20. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the lock assembly of Volkl to comprise of a first and second locks, as taught in Eller et al., in order to increase the strength of the connection of such a lock assembly and to also prevent movement of the door leaf portion #2 with respect to the portion #3 at the top and bottom ends thereof.
Regarding claim 10, Volkl in view of Eller et al. render obvious the first lock is a deadbolt (the deadbolt #20 of Eller et al.), and the second lock is a hook (one of the hooks #14/16 of Eller et al., where such a hook and deadbolt lock are provided within Volkl as explained above).

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(a) and (b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(a) and (b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the leaf portions #2 and #3 of Volkl comprise of an interface with horizontal portions and 90 degree bends and thus the interface does not entirely extend along a straight line as presently defined, as explained above, such claim limitations define first and second leaf portions, where “portion” would be understood to define an element which is a part of a whole. Thus, parts/sections of elements #2 and #3 can be indicated as forming a portion of such a leaf and thus meet such limitations as broadly defined. As held by the court in Nerwin v. Erlichman, the mere fact that a given structure is integral does not preclude its consisting of various elements, where a given structure may in one sense be considered a single element, in another sense it may be so formed as to consist of several elements depending upon the functions to be performed by such elements. 168 USPQ 177 (citing Reed v. Edwards, 26 CCPA 901, 101 F.2d 550, 505 O.G. 234, 1939 C.D. 291, 40 USPQ 620). Since the portions of door leaf element #3 can be considered to form plates at top and bottom portions thereof and a central leaf portion that are configured to function as defined and disclosed in the present specification, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635